Pee Curiam.
A judgment for possession of premises No. 611 Birch street, in Boonton, was obtained by respondent in proceedings in the District Court of the Third Judicial District of Morris county, in a summary proceeding under “An act concerning landlords and tenants,” approved March, 27th, 1874, and its supplements and amendments.
The proceedings seem to be attacked because—
1. Because the creation of the tenancy as set forth in the affidavit fixes an uncertain date.
2. Because the allegations in the complaint as to commencement of tenancy" were not proven.
The only matters before us are, were the necessary jurisdictional facts set forth in the affidavit, and, if so, was, there any" evidence from which such jurisdictional facts might be found. Montalvo v. Levinston, 94 N. J. L. 87.
The affidavit of the landlord, so far as it refers to the inquiry" presently" before, us, is: “That he is the owner, being the life tenant of premises, situate at Noi 611 Birch street, in the town of Boonton, county" of Morris and State of New Jersey"; that ,Tohn Antolik and Anna Antolik are now in possession of said premises by" virtue of an agreement made with deponents about the 1st of April, 1919, whereby said deponent let and rented said premises to the said John Antolik and Anna Antolik, from month to, month, for the monthly rent of $8.50, payable in advance; that said John Antolik and Anna Antolik entered into possession of said premises and paid said rent to January 1st, 1920, and are now indebted to this deponent in the sum of $382.50, being the rent due byr virtue of said agreement on the 1st day" of September, 1923, said tenants, being therefore actually objectionable because of the non-payment of rent aforesaid.” The affidavit then proceeds, to set forth, the giving to the prosecutors herein notice for two purposes^ viz., on Decem*354her 29th, 1922, to terminate the tenancy and. requiring the tenants to vacate on April 1st, 1923, and ano'tlrer on July 20th, 1923, requiring prosecutors as tenants to remove from the premises because of non-payment of rent.
Due service of'these notices was admitted.
The judgment of the District Court, so far as is pertinent, is: “Notice to quit said premises on April —, 1923, was served on the defendants on December 29th, 1922, and three days’ notice to remove for non-payment of rent was served on the defendants July 20tli, 1923. It was stipulated on the record that the notices were duly served. The grounds for the removal, as set forth in the affidavit for removal, were sufficiently proved. The plaintiff is entitled to a judgment for possession, which is hereby given.”
If the affidavit set up only grounds for which possession might be had for a .termination of the tenancy under tire notice of December 29th, 1922, requiring prosecutors to vacate April 1st, 1923, and had the judgment of the District Court in turn, been based thereon, it might well be that the proceedings might have to be set aside' both for indefiniteness in the affidavit as to the commencement of the tenancy and as to whether there was airy proof upon that score upon which the District Court could have found.
But the affidavit set up another ground — non-payment of rent aard the notice of July 20th, 1923, to surrender the •premises because thereof — aard the District Court fouird these facts also established, and we think there was evidence from which said court could sc' find.
The only inquiry is “whether there was. any evidence from which the jurisdictional facts set out in the affidavit might have beeir properly found.” Moreland v. Steen, 89 N. J. L. 383, aard Montalvo v. Levinston, supra.
That a proceeding under the Landlord aard Tenant act may be based upon more than one ground seems, to* be fully justified by Pamph: L. 1922, p. 170, ch. 93, and the finding of the District Court may be upon any one or all the causes of removal.
Finding that the court below had jurisdiction the writ of certiorari is dismissed, with costs.